Exhibit 10.1












DELUXE CORPORATION
SEVERANCE PLAN


FOR CERTAIN EXECUTIVE LEVEL EMPLOYEES




Effective July 30, 2019



--------------------------------------------------------------------------------





Table of Contents
SECTION 1 - INTRODUCTION
1
SECTION 2 - DEFINITIONS
1
SECTION 3 - ELIGIBILITY FOR AND AMOUNT OF SEVERANCE PAY AND OTHER BENEFITS
4
SECTION 4 - PARTICIPANT RELEASES
4
SECTION 5 - WHEN SEVERANCE PAY WILL BE PAID
4
SECTION 6 - CONFIDENTIAL INFORMATION
5
SECTION 7 - COOPERATION    
5
SECTION 8 - MISCELLANEOUS PROVISIONS
5
SECTION 9 ‑ WHAT ELSE A PARTICIPANT NEEDS TO KNOW ABOUT THE PLAN
7
APPENDIX I
1






--------------------------------------------------------------------------------








SECTION 1 - INTRODUCTION
This Deluxe Corporation (“Deluxe” or “the Company”) Severance Plan for Certain
Executive Level Employees (the “Plan”) has been established effective July 30,
2019 for the benefit of Eligible Employees (as defined below). The Plan replaces
and supersedes all severance agreements, obligations, plans, policies and/or
practices of the Company covering any Eligible Employee prior to the date the
Eligible Employee becomes a Participant as described in Section 3 below, except
that the Plan shall not replace or supersede (i) any equity, incentive or
retention award agreement between the Company and the Eligible Employee, (ii)
any retention agreement between any Eligible Employee and the Company entered
into in 2018 as a result of the transition to a new Chief Executive Officer, or
(iii) the Employment Agreement, dated October 14, 2018, between the Company and
Barry C. McCarthy. The Plan does not supersede provisions in individual
employment agreements or any prior agreements relating to confidentiality,
assignment of inventions, non‑competition or non‑solicitation, or any Company
code of business conduct or ethics. The Plan is an “employee welfare benefit
plan” for a select group of management or highly compensated employees governed
by the Employee Retirement Income Security Act (“ERISA”).


SECTION 2 - DEFINITIONS
Affiliate. Affiliate means a company which is directly, or indirectly through
one or more intermediaries, controlled by or under common control with another
company where control shall mean the right, either directly or indirectly, to
elect the majority of the directors thereof without the consent or acquiescence
of any third party.


Base Pay. Base Pay is an Eligible Employee’s annual salary (excluding any
overtime pay, commissions, variable pay or any other bonus or incentive
compensation) in effect upon the Employment Termination (disregarding any
reduction in pay that constitutes Good Reason). For a sales employee on a sales
incentive plan who has 15% or more pay at risk and who receives commissions more
than two times per year, Base Pay will be calculated on the employee’s 12-month
total cash compensation lookback (or, if the employee does not have 12 months of
service, the employee’s total cash compensation annualized).
Cause. Cause means any of the following:


(i)
Continued failure by an Eligible Employee to perform his/her duties with the
Company (other than any such failure resulting from incapacity due to physical
or mental illness or any such actual or anticipated failure after Eligible
Employee’s delivery of a written notice to Deluxe’s Chief Executive Officer or
General Counsel that Eligible Employee is terminating his/her employment for
Good Reason), after a written demand for performance is delivered to Eligible
Employee, and the Eligible Employee fails to remedy the event constituting Cause
within fifteen (15) calendar days after receipt of the demand;

 
(ii)
An Eligible Employee’s conviction of a felony;



(iii)
An Eligible Employee’s willful engagement in:



a.
other illegal conduct relating to the business or assets of the Company; or

b.
gross misconduct.





1

--------------------------------------------------------------------------------





For purposes of this paragraph, no action or failure to act on Eligible
Employee’s part shall be considered “willful,” unless done or omitted to be done
by the Eligible Employee in bad faith and without reasonable belief that his or
her action or omission was in the best interests of the Company.
Company or the Company. The “Company” or the “the Company” means Deluxe
Corporation or any of its Affiliates.
Change of Control. A Change of Control means the first to occur of the following
events after the effective date hereof:


(i)
Sale of all or substantially all of the assets of the Company (including, to the
extent they constitute the most substantial assets, a sale of substantially all
of the Company’s customer relationships);



(ii)
Consolidation, liquidation, or merger of the Company in which the Company is not
the continuing or surviving corporation or pursuant to which shares of the
Company’s outstanding capital stock are converted into cash, securities, or
other property, other than a consolidation or merger of the Company in which
shareholders of the Company immediately prior to the consolidation or merger
hold more than 50% of voting capital stock of the surviving corporation
immediately after the consolidation or merger; or



(iii)
The Continuing Directors (as defined below) cease to constitute a majority of
the Company’s Board of Directors as a result of the election or appointment of
sufficient New Directors (as defined below) within a 12‑month period to
constitute a majority of the Company’s Board of Directors (for purposes of this
clause, “Continuing Director” shall mean a member of the Board of Directors who
(i) was a member of the Board of Directors on the effective date of this Plan
(an “Existing Director”) or (ii) subsequently becomes a member of the Board of
Directors, if the initial nomination for election or initial election of such
person (the “Approved Director”) to the Board of Directors is recommended or
approved by a majority of the members of the Board of Directors at such time as
it consists of a majority of Existing Directors and Approved Directors, and “New
Director” shall mean any person who is not a Continuing Director).



Disability. Disability means that the Eligible Employee is suffering from a
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, and that as a result of such impairment either: (i) the
Eligible Employee has received disability benefits for a period of not less than
three months under a long or short-term disability plan or policy (or both), and
is eligible for benefits under a long-term disability plan of the Company at the
time of such disability; or (ii) in the event that the Eligible Employee is not
employed in a classification that is covered by a long-term disability plan of
the Company, the Eligible Employee is unable to engage in any substantial
gainful employment activity.
Eligible Employee. An Eligible Employee includes any employee of the Company who
occupies a position identified or described in Appendix I to this Plan as of the
date of his/her Employment Termination; provided, however, that an Eligible
Employee shall not include any employee of the Company who at any time entered
into an individual severance, separation, or settlement agreement pursuant to
which the Company has provided payment to the Employee or will provide a payment
to Employee upon a future Employment Termination.


2

--------------------------------------------------------------------------------





Employment Termination. An Employment Termination for purposes of severance
benefit eligibility is an Eligible Employee’s termination of employment if such
termination of employment is:
(i)
An involuntary employment termination by the Company for any reason other than
(a) death, (b) Cause, or (c) Disability; or



(ii)
A voluntary termination by the Eligible Employee for Good Reason, as defined
below.



Notwithstanding the foregoing, the Eligible Employee’s termination due to the
sale, transfer or other disposition of all or substantially all of the assets of
the Company is not an Employment Termination if the Employee is offered
employment with the purchaser in connection with the transaction on terms and
conditions that do not constitute Good Reason, and such purchaser agrees to
become a successor to the Company subject to the terms and conditions of this
Plan.
Good Reason. Good Reason means the occurrence of any of the following events
without an Eligible Employee’s written consent to be given in the Eligible
Employee’s discretion:


(i)
The assignment of an Eligible Employee to any position and/or duties which
represent or otherwise entail a material diminution in his/her position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities or any other action by the Company which results in a
material diminution of an Eligible Employee’s position (or positions) with the
Company, excluding for this purpose an isolated, insubstantial or inadvertent
action not taken in bad faith and which is remedied by the Company promptly
after receipt of written notice thereof given by the Eligible Employee and
excluding any diminution attributable to the fact that Deluxe is no longer a
public company;



(ii)
Any material reduction in an Eligible Employee’s aggregate compensation and
incentive opportunities, or any failure by the Company to comply with any other
written agreement between an Eligible Employee and the Company, other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
which is remedied by the Company promptly after receipt of written notice
thereof given by the Eligible Employee;



(iii)
The Company requiring an Eligible Employee to be based at any location more than
50 miles from his/her then current location;



(iv)
Any purported termination by the Company of an Eligible Employee’s employment
which is not effected pursuant to a written notice of termination specifying the
reasons for his/her termination and the manner by which such reasons constitute
“Cause”; or



(v)
Any request or requirement by the Company that an Eligible Employee take any
action or omit to take any action that is inconsistent with or in violation of
the Company’s ethical guidelines and policies as the same existed within the 120
day period prior to the termination date or any professional ethical guidelines
or principles that may be applicable to the Eligible Employee.



Before a termination will constitute an Employment Termination for Good Reason,
the Participant must give the Company a notice of termination within thirty (30)
calendar days after the occurrence of the event that constitutes Good Reason.
Good Reason shall exist only if the Company fails to remedy the event
constituting Good Reason within fifteen (15) calendar days after receipt of the
notice from the Participant, and the Participant must actually terminate
employment upon expiration of such fifteen (15)-day period.


3

--------------------------------------------------------------------------------





Participant. An Eligible Employee will become a “Participant” eligible for
severance and other benefits under the Plan if: (a) the Employee has had a
termination that qualifies as an “Employment Termination”; (b) the Eligible
Employee has returned all property of the Company; (c) in the case of an
Employment Termination occurring prior to a Change of Control, the Eligible
Employee has signed and returned to the Company a separation agreement in a form
acceptable to the Company, in its reasonable discretion, on or before the
deadline communicated to the Eligible Employee; and (d) any revocation period
described in the agreement has expired. An Eligible Employee will no longer be a
Participant once all severance and other benefits have been provided to such
Eligible Employee under the Plan.
Plan Administrator. The administrator of the Plan shall be the Company. However,
the Chief Executive Officer of the Company shall act on behalf of the Company
with respect to the administration of the Plan, including the authority to amend
the Plan, and may delegate authority with respect to the administration of the
Plan to any committee or any other person or persons as the Chief Executive
Officer of the Company deems necessary or appropriate for the administration and
operation of the Plan. At any time immediately prior to, upon or following a
Change of Control, the individual who, immediately prior to the Change of
Control, was the Company’s Chief Executive Officer or, if not so identified, the
Company’s highest ranking officer, shall have the sole and exclusive authority
(which may not be modified) to appoint any party (including himself or herself)
to serve as the “Plan Administrator”.
SECTION 3 - ELIGIBILITY FOR AND AMOUNT OF SEVERANCE PAY AND OTHER BENEFITS
A Participant that is the subject of an Employment Termination shall be eligible
for severance pay and other benefits hereunder from the Company as specified in
Appendix I, based on the Deluxe salary grade of the position held by the
Participant on the date of his/her Employment Termination.
SECTION 4 -SEPARATION AGREEMENT
Except for Employment Terminations occurring on or after a Change of Control, no
Eligible Employee shall be eligible to become a Participant and receive a
severance benefit unless such Eligible Employee shall have executed a separation
agreement containing a comprehensive release of claims relating to the Eligible
Employee’s employment and termination, which agreement may also contain other
provisions in the Company’s reasonable discretion, including, but not limited
to: an agreement not to disparage the Company; an agreement not to solicit
employees or vendors of the Company for a period of time; and an assignment of
intellectual property the Eligible Employee created or conceived within the
scope of the Eligible Employee’s duties with the Company. If a Participant
breaches the separation agreement in any material respect, the Participant may
be required to repay to the Company the severance benefits provided to the
Participant.
SECTION 5 - WHEN SEVERANCE PAY WILL BE PAID
For Employment Terminations occurring prior to a Change of Control, Deluxe will
retain the sole discretion to pay cash severance in a lump sum or in
installments in accordance with the Company’s regular payroll payment schedule,
beginning on the first regular payday following the expiration of any applicable
revocation and rescission periods; provided, however, that if Deluxe determines
that all or a portion of the cash severance is deferred compensation subject to
Section 409A, payment of the cash severance will be made in installments in
accordance with the Company’s regular payroll payment schedule as described
above (and subject to any required delay under Section 8.H., if applicable). For
Employment Terminations occurring on or after a Change of Control, Deluxe will
pay cash severance in a single lump sum, within ten (10) days following the
Change of Control (subject to Section 8.H., if applicable). In the event that a


4

--------------------------------------------------------------------------------





Participant who is receiving severance under the Plan is reemployed by the
Company, the payment of severance under this Plan shall cease as of the date his
or her reemployment begins.
SECTION 6 - CONFIDENTIAL INFORMATION
Eligible Employees may have had access to trade secrets and other confidential
and proprietary information with regard to the business of the Company.
“Confidential information” includes but is not limited to customer and mailing
lists, cost and pricing information, employee data, financial data, business
plans, sales and marketing plans, business acquisition or divestiture plans,
research and development activities relating to existing commercial activities
and new products, services and offerings under active consideration, trade
secrets and software which the employee may have acquired during the course of
his or her employment with Deluxe or its Affiliates.


Eligible Employees acknowledge and agree that during the term of their
employment by Deluxe or any of its Affiliates and at all times thereafter,
employees shall retain in confidence all proprietary and confidential
information concerning Deluxe or any of its Affiliates, and agree to return all
copies and extracts thereof (however and on whatever medium recorded, to Deluxe,
or as otherwise requested by Deluxe, without keeping any copies thereof). The
foregoing obligation does not apply to (i) any information which was known to
the employee prior to disclosure to the employee by Deluxe or any of its
Affiliates; (ii) any information which was in the public domain prior to its
disclosure to the employee; (iii) any information which comes into the public
domain through no fault of the employee; (iv) any information which the employee
is required to disclose by a court or similar authority or under subpoena,
provided that the employee provides Deluxe with notice thereof and assists, at
Deluxe’s or its Affiliate’s sole expense, any reasonable Deluxe or Affiliate
endeavor by appropriate means to obtain a protective order limiting the
disclosure of such information; and (v) any information which is disclosed to
the employee by a third party which has a legal right to make such disclosure.
Nothing in this Plan prohibits Eligible Employees from reporting to any
governmental authority or attorney information concerning suspected violations
of law or regulation, provided that he or she does so consistent with 18 U.S.C.
1833, and (2) Eligible Employees may disclose trade secret information to a
government official or to an attorney and use it in certain court proceedings
without fear of prosecution or liability, provided that Eligible Employees do so
consistent with 18 U.S.C. 1833.
SECTION 7 - COOPERATION
Each Eligible Employee shall cooperate with the Company and its legal counsel in
connection with any current or future investigation, regulatory matter or
litigation relating to any matter to which the Eligible Employee was involved or
of which the Eligible Employee has knowledge, or which occurred during the
Eligible Employee’s employment. Such assistance shall include, but not be
limited to, depositions and testimony and shall continue until such matters are
resolved. In addition, an Eligible Employee shall not in any way disparage the
Company or any person associated with the Company to any person, corporation, or
other entity, provided, however, that such obligation shall not restrict in any
way statements that may be made by an Eligible Employee as part of a government
investigation or administrative agency or court proceeding.
SECTION 8 - MISCELLANEOUS PROVISIONS
A.
Amendment and Termination. The Company reserves the right, in its sole
discretion, to amend or terminate the Plan, in whole or in part, at any time and
for any reason, except that (i) no amendment or termination may be effected that
purports to reduce the benefits described in Appendix I that may become payable



5

--------------------------------------------------------------------------------





to any Eligible Employee who either was employed by the Company as of the
effective date of such amendment or termination or incurred an Employment
Termination prior to such effective date, and (ii) no amendment may be made to
the Plan (other than to increase benefits), nor may the Plan be terminated, at
any time within the 12‑month period following a Change of Control.


B.
Severability. If any of the Plan’s provisions are found to be unlawful, such
finding will not affect the Plan’s other provisions unless such finding makes
impossible or impracticable the Plan’s functioning, in which case appropriate
provisions will be adopted so that the Plan may continue to function.



C.
Incompetency. If the Plan Administrator finds that a Participant is unable to
care for his/her affairs or is otherwise legally incompetent, and a claim for
Plan benefits has not been made by a duly appointed legal representative, such
benefits may be paid in any manner the Plan Administrator determines, and such
payment will be a complete discharge of liability for Plan benefits to which
such Participant was entitled.



D.
Not an Employment Contract. Nothing contained in this Plan is intended to create
any the Company liability to retain any Eligible Employee in its service. All
Eligible Employees remain subject to termination as if the Plan had not been
established, and all employees are considered to be at-will, whose employment
may be terminated by Deluxe or any of its Affiliates, at any time with or
without prior notice.



E.
Financing. Severance benefits payable under the Plan will be paid out of the
general assets of the Company. No Participant’s right to receive payments under
the Plan will be secured by any assets of the Company or any the Company.



F.
Non-Transferability. A Participant has no right to assign or otherwise dispose
of any interest under the Plan, nor may any right be assigned or transferred by
operation of law. Neither the Company nor any other the Company will make any
payment under the Plan to a Participant’s assignee or creditor, except as
required by law.



G.
Legally‑Required Withholdings. Benefits under the Plan will be subject to all
legally‑required withholdings, including tax withholdings.



H.
409A Limitation. Notwithstanding any provision in the Plan to the contrary, the
Plan is intended to qualify as an involuntary separation arrangement that is
either exempt from Section 409A of the Internal Revenue Code (“Section 409A”) or
compliant with Section 409A. Each payment made under this Plan shall be treated
as a separate payment for purposes of Section 409A. Specifically, any benefits
paid within the Applicable 2‑1/2 Month Period (as defined below) are intended to
constitute separate payments (for purposes of Treasury Regulation
§ 1.409A‑2(b)(2)) that are exempt from Section 409A pursuant to the “short‑term
deferral” rule set forth in Treasury Regulation § 1.409A‑1(b)(4). Any provision
of reimbursement for reasonable outplacement expenses actually incurred by the
Employee is intended to be exempt under Treasury Regulation § 1.409A‑1(b)(9)(v).
To the extent that any benefits do not qualify for the foregoing exemptions,
such benefits are intended to be exempt from Section 409A under the “involuntary
separation pay plan” exception set forth in Treasury Regulation
§ 1.409A‑1(b)(9)(iii), up to the maximum extent permitted by such exception
(generally, two times the lesser of the Employee’s annualized compensation or
the compensation limit then in effect under section 401(a)(17) of the Code). The
term “Employment Termination” shall be interpreted to mean a “separation from
service” as that term is defined under Section 409A to the extent necessary to
qualify the arrangement as an involuntary separation arrangement or to comply
with Section 409A’s payment rules. Furthermore, to the extent necessary to
comply with Section 409A’s payment rules, an event shall not constitute a
“Change of Control” unless such event qualifies as a “change in control event”
under Section 409A. “Applicable



6

--------------------------------------------------------------------------------





2‑1/2 Month Period” means the period beginning upon a Participant’s Employment
Termination and ending 2‑1/2 months after the later of (i) the end of the
calendar year in which the Participant’s Employment Termination occurs, or
(ii) the end of the Company’s fiscal year in which the Participant’s Employment
Termination occurs. To the extent any payment subject to Section 409A could be
paid in one or more of a Participant’s taxable years depending upon the
Participant completing certain employment-related actions, then any such
payments will commence or occur in the later taxable year to the extent required
by Section 409A. If a Participant is a “specified employee” within the meaning
of Section 409A on the date of the Participant’s Employment Termination, and a
payment on account of such Employment Termination is subject to Section 409A,
then such payment shall be delayed for the period beginning on the Employment
Termination and ending on the date that is six months following the Employment
Termination or, if earlier, on the date of the Participant’s death.


SECTION 9 ‑ WHAT ELSE A PARTICIPANT NEEDS TO KNOW ABOUT THE PLAN
A.
Claims Procedure. An individual who believes he/she is eligible for benefits
under the Plan, or believes he/she is eligible for benefits that are different
from those being offered to the individual, may submit a written claim with the
Plan Administrator. Any such claim must be submitted within 180 days after the
employment termination upon which the claim is based, and any claim submitted
after that period will be denied as untimely. The claim will be reviewed by one
or more individuals appointed by the Plan Administrator to serve as the Claim
Administrator under the Plan. The claimant will be informed of the Claim
Administrator’s decision regarding the claim within 90 days after it is filed.
Under special circumstances, the Claim Administrator may require an additional
period of not more than 90 days to review a claim. If this occurs, the claimant
will be notified in writing as to the length of the extension, the reason for
the extension, and any other information needed in order to process the claim.
If a claimant is not notified within the 90-day period (or 180-day period, if so
extended), the claimant may consider the claim to be denied. If a claim is
denied, in whole or in part, the claimant will be notified in writing of the
specific reason(s) for the denial, the Plan provision(s) on which the decision
was based, what additional material or information is relevant to the case and
what procedure the claimant should follow to get the claim reviewed again. The
claimant then has 60 days to appeal the decision to the Claim Administrator. The
appeal must be submitted in writing to the Claim Administrator. A claimant may
request to review pertinent documents and may submit a written statement of
issues and comments. A decision as to a claimant’s appeal will be made within 60
days after the appeal is received. Under special circumstances, the Claim
Administrator may require an additional period of not more than 60 days to
review an appeal. If this occurs, the claimant will be notified in writing as to
the length of the extension, not to exceed 120 days from the day on which the
appeal was received. If a claimant’s appeal is denied, in whole or in part, the
claimant will be notified in writing of the specific reason(s) for the denial
and the Plan provision(s) on which the decision was based. The Claim
Administrator’s decision on an appeal will be final and binding on all parties
and persons affected. If a claimant is not notified within the 60-day (or
120-day, if so extended) period, the claimant may consider the appeal to be
denied. The claim procedure in the Plan, including appeals, must be fully
exhausted and a final determination made by the Claim Administrator before a
claimant may file a lawsuit based on a denial of Plan benefits. Any lawsuit for
Plan benefits must be filed within one year after the Claim Administrator’s
final determination of the claim for benefits.





7

--------------------------------------------------------------------------------





B.
Participants’ Rights Under ERISA. Participants have certain rights and
protections under ERISA. ERISA provides that Participants are entitled to:



•
Examine, without charge, at the Company’s main office and at other specified
locations, such as worksites, all documents governing the Plan, including a copy
of the annual Form 5500 filed with the Department of Labor.

•
Obtain, upon written request to the Plan Administrator, copies of documents
governing the Plan’s operation, including insurance contracts and collective
bargaining agreements, if any, the annual Form5500 filed with the Department of
Labor, and an updated summary plan description. The Plan Administrator may make
a reasonable charge for the copies.



Prudent Actions by Plan Fiduciaries
ERISA imposes duties upon the people who are responsible for the Plan’s
operation. The people who operate the Plan, called Plan “fiduciaries,” have a
duty to do so prudently and in the interest of Participants and their
beneficiaries. No one, including the Company or any other person, may fire a
Participant or otherwise discriminate against a Participant in any way to
prevent him or her from obtaining a benefit or exercising his or her rights
under ERISA.
Enforcement of Rights
If a Participant makes a claim for severance benefits that is denied or ignored,
in whole or in part, he or she has a right to know why severance benefits were
denied or ignored, to obtain copies of documents relating to the decision to
deny or ignore severance benefits without charge, and to appeal any denial, all
within certain time limits.
Under ERISA, there are steps Participants can take to enforce the above rights.
For instance, if a Participant requests materials from the Plan Administrator
and does not receive them within 30 days, the Participant may file suit in
federal court. The court may require the Plan Administrator to provide certain
materials and pay the Participant up to $110 per day until the Participant
receives the materials, unless the materials were not sent because of reasons
beyond the Plan Administrator’s control. If a Participant has a claim for
severance benefits that is denied or ignored, in whole or in part, he or she may
file suit in a state or federal court. If a Participant is discriminated against
for asserting his or her rights, he or she may seek assistance from the U.S.
Department of Labor, or he or she may file suit in federal court. The court will
decide who should pay court costs and legal fees. If the Participant is
successful, the court may order the person the Participant has sued to pay these
costs and fees. If the Participant loses, the court may order him/her to pay
these costs and fees.
Assistance With Questions
If a Participant has questions about the Plan, he or she should contact the Plan
Administrator. For questions about this document or about a Participant’s rights
under ERISA, or if a Participant needs assistance in obtaining documents from
the Plan Administrator, he or she should contact the nearest office of the
Employee Benefits Security Administration, U.S. Department of Labor, listed in
the telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. A Participant may also obtain
certain publications about his or her rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.
A.
Plan Document. This document constitutes both the plan document and summary plan
description.



8

--------------------------------------------------------------------------------







B.
Other Important Facts.



•
THE PLAN’S OFFICIAL NAME: Deluxe Corporation Severance Plan for Certain
Executive Level Employees



•
THE PLAN’S SPONSOR: Deluxe Corporation, 3680 Victoria Street North, Shoreview,
Minnesota 55126-2996.



•
EMPLOYER IDENTIFICATION NUMBER (EIN): 41-0216800



•
TYPE OF PLAN: Employee Welfare Severance Benefit Plan

 
•
END OF PLAN YEAR: December 31



•
TYPE OF ADMINISTRATION: Company Administered. Benefits are paid out of the
general assets of Deluxe Corporation. This Plan does not have a trust, and,
therefore, there are no trustees.



•
PLAN ADMINISTRATOR: Deluxe Corporation



•
AGENT FOR SERVICE OF LEGAL PROCESS: General Counsel, Deluxe Corporation, 3680
Victoria Street North, Shoreview, Minnesota 55126-2996.



•
EFFECTIVE DATE:     Original Effective Date: July 30, 2019



9

--------------------------------------------------------------------------------








APPENDIX I
Classification
Severance
Severance following Change in Control
Outplacement
Lump Sum Payment
Member of the Deluxe Executive Leadership Team (ELT)
An amount equal to twelve (12) months’ pay at the employee’s then-current level
of Base Pay.
An amount equal to eighteen (18) months’ pay at the employee’s then-current
level of Base Pay
Reimbursement for executive-level outplacement counseling and support services
up to a maximum of $25,000.
To assist with other costs and expenses incurred in connection with the
employment transition, an additional lump sum payment of Twenty Thousand Dollars
($20,000).
Vice President (non-ELT member)
(Salary Grade EX)
An amount equal to nine (9) months’ pay at the employee’s then-current level of
Base Pay.
An amount equal to twelve (12) months’ pay at the employee’s then-current level
of Base Pay
Reimbursement for executive-level outplacement counseling and support services
up to a maximum of $15,000.
To assist with other costs and expenses incurred in connection with the
employment transition, an additional lump sum payment of Ten Thousand Dollars
($10,000).







1